Citation Nr: 1114625	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dystonia.

2.  Entitlement to service connection for degenerative disease.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Veteran reported for a video conference hearing in January 2010.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for additional neuromuscular disability due to medications prescribed at a VA facility has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

To date, the Veteran has not been afforded a VA medical examination addressing his claimed disabilities.  The Board finds such examination to be necessary.  38 C.F.R. § 3.159(c)(4) (2010).  As to dystonia, an April 1977 VA treatment record indicates that the Veteran had a course of tremors of the hands and fingers since 1972 and that there was a history of meningitis at the age of one month.  Indeed, the post-service evidence of record consistently indicates a history of meningitis during childhood, and there is a question of whether there existed, among other things, a pre-service disability that underwent a worsening beyond natural progression during service.  An October 2008 VA pain management coordinator's opinion further indicates that the Veteran developed tardive dyskinesia due to medications taken while in the military in the 1970s.  The Board also notes that the Veteran has been diagnosed with a significant number of degenerative and related processes (i.e., disc disease of the lumbar spine, arthritis of the left knee, fibromyalgia) since service, and there is a question of whether the history of meningitis that may have contributed to dystonia also contributed to the development of these diseases.  These matters should be clarified by a VA examination and associated medical etiology opinions.  Id.

The Board also finds that additional efforts should be made to obtain relevant records.  During his January 2010 hearing, the Veteran's representative indicated that administrative records of a Paragraph 13 discharge for disability were not included with the claims file and should be requested.  Moreover, the claims file contains no VA treatment records dated since September 2008; given that the Veteran appeared to have been treated continuously up to that date, and as the aforementioned October 2008 opinion indicates frequent visits to the Philadelphia and Coatesville, Pennsylvania VA Medical Centers (VAMCs), updated records should be obtained.  38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 C.F.R. § 3.159(b), the need for additional evidence regarding the claims on appeal.  The provisions of 38 C.F.R. § 3.310 should be addressed in this letter, given the possibility that there is a causal connection between the claimed dystonia and degenerative disease.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  He should be requested to provide signed release forms for records of all relevant medical treatment since 2008.

2.  After securing any necessary release forms, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  This request should include records from the Philadelphia and Coatesville VAMCs since September 2008.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The National Personnel Records Center (NPRC) should also be contacted to ascertain whether there exist additional service treatment and personnel records of the Veteran, including records of a Paragraph 13 discharge.  All documentation received from the NPRC must be added to the claims file.  If follow-up development is recommended by the NPRC, that action must be taken as well.

4.  Then, the Veteran should be afforded a VA medical examination, with an appropriate physician, to determine the nature and etiology of the claimed dystonia and degenerative disease.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

As to the claimed dystonia, the examiner must first provide an opinion as to whether the Veteran had a disability (related to childhood meningitis) that clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen during service.  If such an etiology is not shown, the examiner should provide an opinion as to whether the Veteran's dystonia is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service.  

A complete rationale should be given for all opinions and conclusions expressed.

As to the claimed degenerative disease, the examiner must provide diagnoses corresponding to all disease process shown during service, including any systemic diseases (e.g., fibromyalgia) and any involvement of specific joints (e.g., the lumbar spine, the left knee).  For all diagnosed disabilities, the examiner must provide an opinion as to whether the diseases are at least as likely as not etiologically related to service.  If a causal connection is found between dystonia and service, the examiner must also provide an opinion as to whether it is at least as likely as not that dystonia and the disease process (i.e., possibly to include meningitis) underlying it caused or permanently worsened one or more diseases that are degenerative in nature.  

A complete rationale should be given for all opinions and conclusions expressed.

5.  After completion of the above development, the Veteran's claims should be readjudicated, with 38 C.F.R. § 3.310 considered with the degenerative disease claim if service connection is established for dystonia.  If the determination of either claim remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

